The following dissenting opinion was delivered by
His Honor Judge W. H. Rogers.
The courts must be governed by the express provision of the law. And in this case the relator has been adjudged to pay to a party, a certain sum of money. It is true that the cause of the judgment appears in the returns to be as alimony to his wife during the pendency of a suit for separation from bed and board, and that it was decreed by virtue of article 148 C.C., specifically declaring that the judge may render under certain conditions of fact a sum for her support, it is likewise true, that alimony means nourishment and a supply of necessities and that to this extent the application of the term applies to causes wherein the law grants it.
It may be well said it is an order to do A particular thing, but that particular thing is to pay a sum of money. Art. 628 C.P. says, orders of execution are different, according to the nature of the judgment to be executed — for these judgments *319may direct that a thing shall be given or a thing be done or omitted, or a sum of money paid, and this variety subjects the execution to different rules which are explained in the two.
We have therefore provisions of law, regulating the execution of judgments which require something to be given or to be done, (630 et seq.), and provisions governing the execution of judgments directing the payment of a sum of money (641 et seq.).
Under this distinction the law directs the collection by writs of fi fa or in some certain cases, by distringas.
A decree for alimony is a definitive judgment, as far as an interlocutory judgment can be definitive is undoubted. Succession of Lyons, 22 Ann.; State ex rel Mulody, 22 Ann; Madden vs. Fielding, 19 Ann. 505; Compton vs. Abicul, 9 Ann. 496.
There has been no conflict on this point evidently. The question of the right to imprison for a failure to satisfy a judgment for alimony as a contempt has not been: urged before our highest tribunal, I believe, so far as careful examination on my part has been able to determine. I am aware that my learned brother of the district court, has numerous authorities to sustain his views, but they proceed from reasoning on general principles of authority of courts under circumstances of proceedings such as the one before us. Suits for divorce and separation are not encouraged, under our system. Although marriage is a civil contract, its dissolution cannot occur by consent, and the reasons for a dissolution are restricted. I do not dispute the legal position of other judges, who have held that an imprisonment for contempt may be had in a case like the one before me, but while expressing my respect, I do not feel at liberty to supply arguments or reasons, in opposition to the plain behest of a written law. The prisoner should be discharged.